DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 and 17-23 have been rejected.
Interview
Examiner thanks Applicant for their courtesies on Sept. 6th. Examiner invites Applicant for a follow up interview to make advances.
Examiner’s Comments
Examiner’s Mapping
Claims are read in light of the Spec. Examiner is mapping out claims for construction. Method claims 17-21 are not mapped out as they mirror system claims 1-10. Claims 22-23 are not mapped out as there is ipsis verbis support.
1.	(Currently Amended) [preamble] A system comprising an apparatus [Spec. at Claims 3-6, 8, et seq. (originally filed; using “apparatus is [operable/adapted to perform function]”] on a Digital Transaction Card (DTC) [Spec. at 0010 (“cards, documents and other devices using a chip [are DTCs]”)], the DTC including a Digital Transaction Processing Unit (DTPU) [Spec. at 0012 “The integrated circuit chip may be referred to as a chip, smart chip, or smart card chip….DTPU typically include…[CPU]….DTPUs also typically include a secure memory….”], the DTC operable in accordance with a standard command protocol [Spec. at 0021 “DTPUs [not DTCs] operate using a set of standard commands….”], the apparatus comprising:
[a] hardware [Spec. at 0226 “hardware (sometimes referred to as firmware or a firmware layer”, 0231 “in the hardware (firmware) layer”] operable with at least one application [Spec. at 0034 (using functions/applications interchangeably with “selected functions (applications)”)] for executing one or more instructions from the standard command protocol; and [Spec. at 0021 “DTPUs [not DTCs] operate using a set of standard commands….”]
[b] software operable to store one or more software packages [Spec. at 0224 embodiment of “packages are applets”], at least one of the one or more software packages representing a Modified Virtual Card Profile (MVCP) [Spec. at 0080 “MVCP[] is a modified version of a virtual card profile”],
[c] the apparatus operable with the MVCP to cause the DTC to adopt the personality associated with the MVCP [Spec. at 0085 “MVCP may have personality of either a payment or a non-payment card.”; compare Spec. at 0083 “MMPC is…for payment cards [whereas]….MVCP [is] for non-payment cards”],
[d] wherein the apparatus is adapted to [d1] securely store keys and/or key pairs on the DTC [Spec. at 0080 “DTC is adapted to securely store keys (or key pairs) for ISD”] and [d2 securely store keys and/or keypairs1] outside of the DTPU for Issuer Security Domain (ISD) [Spec. at 0155 “secure memory outside of the DTPU”, 0232 “record memory (secure memory) could be located outside of the DPTU on the DTC”, 0260 “a secure element in a DTPU is shown with the top of the hierarchy being the Issuer Security Domain (ISD) 102.”] and/or Supplementary Security Domain (SSD) level security rights in the DTPU [Spec. at Fig. 1 Item 110 & 0261], and
 [e] wherein a stored key and/or a stored key pair [e1] provides access to the ISD and/or the SSD level security in the DTPU [Spec. at 0088 “key pair could provide a higher-level security”], [e2] such that the DTC is able to perform secured operations [Spec. (having no ipsis verbis support); But see Rm (05/09/2022) at p. 9 (pointing to 0278, 0279)] on the DTPU independently of an external third-party system [Rm. at pp. 8–9 (noting third party system with DAD)].

2.	(Previously Amended) The system according to claim 1, further comprising:
a MVCP distribution infrastructure comprising at least one MVCP distribution device [Spec. at 0071-0073 (providing no detail on detail)] operable to provide at least one MVCP to the DTC [Spec. at 0071-0073 (providing no detail on detail)].

3.	(Previously Amended) The system according to claim l, wherein the apparatus is operable to store at least one script, the script when executed, operable with at least one of the one or more software packages [Spec. at 0264 (using “packages” and “applications” interchangeably); Claims 1, 3, 6, 11, and 17 (using at a high level)] to cause the DTC to operate in accordance with at least one command from the standard command protocol [Spec. at 0089].

5.	(Previously Amended) The system according to claim 1, wherein the apparatus is adapted to store a plurality of MVCPs [Spec. at Claim 5 (originally filed)].

6.	(Previously Amended) The system according to claim 1, wherein the apparatus is operable to store at least one script, the script when executed, operable with at least one of the one or more software packages to cause the DTC to operate in accordance with at least one command from the standard command protocol, wherein the apparatus is adapted to securely store keys and/or key pairs for Issuer Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights [Spec. at 0260 “a secure element in a DTPU is shown with the top of the hierarchy being the Issuer Security Domain (ISD) 102.”], wherein the apparatus is adapted to store a plurality of MVCPs, and [Spec. at 0080 “MVCP[] is a modified version of a virtual card profile”]
wherein, using any one or more of keys, key pairs and at least one script to operate at least one command from the standard command protocol, a selected MVCP is rendered operable for digital transactions using the DTC, and one or more non-selected MVCPs are rendered inoperable for digital transactions using the DTC [Spec. at Claim 6 (originally filed and finding no ipsis verbis support].

7.	(Previously Amended) The system according to claim 1, wherein the standard command protocol is the Global Platform Standard (GPS) [Spec. at 0021 “GPS command/process details are not commonly or widely published…to maintain security”; see also Global Platform, available at https://globalplatform.org/ ].

8.	(Previously Amended) The system according to claim l, wherein the apparatus further includes a secure element [Spec. 0012 “secure memory (sometimes referred to as a secure element)”] for securely storing any one or more of keys, key pairs and at least one script [Spec. at 0041 “scripts have sequence information”].

9.	(Currently Amended) The system according to claim 1, further comprising a Data Assistance Device (DAD) [Spec. at 0105 “DAD[ is] a smartphone…and any other suitable device”] wherein the DTC is operable to receive data from a Data Assistance Device (DAD) the DAD, the DAD including [Spec. at 0105 (disclosing Bluetooth)]:
a DAD user interface; 
a DAD processor; 
and a DAD transceiver,
in which:
the DAD is operable to receive data from an external third party [Spec. at 0202 (disclosing proxy DAD with “third parties…to communicate with a DTC through a DAD”)],
the DTC and DAD are enabled to transfer data from the DAD to the DTC [Spec. at 0164 (using transceivers from DAD and DTC)]; and the transfer of data from the DAD to the DTC is effected by the DAD processor and the DTC external processor and respective transceivers.

10.	(Previously Amended) The system according to claim 1, wherein the MVCP, or one or more of the plurality of MVCPs is a Modified Mobile Payment Card (MMPC) [Spec. at 0085 “MVCP may have personality of either a payment or a non-payment card.”; compare Spec. at 0083 “MMPC is…for payment cards [whereas]….MVCP [is] for non-payment cards”].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 17 are Unclear Because It is Unclear Whether Means Plus Function is Invoked

Elements in-Form Appear to Invoke Means Plus Function

Claim limitation 1 (system claim) and 17 (method claim) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether “apparatus” is a nonce word and is coupled to the functions of “to adopt the personality” and “to securely store keys.” It appears that the elements [c] and [d] follow this form as seen in the table below.
Form
Nonce Word
Transitional Word (Optional)
Functional Language

MPEP 2181 Examples
means
configured to
[function]
means
so that
[function]
Elements [c] and [d]
[c] apparatus
operable with
adopt the personality
[d] apparatus
adapted to
securely store keys


Elements are Ambiguous as to Whether or Not 112(f) is Rebutted Under Prong (C) with Sufficient Structure of “DTC” or “DTPU”

While the form (above) appears to invoke 112(f), the analysis is not complete. Looking to prong (C) in MPEP 2181, it must be determined if there is sufficient structure modifying the nonce term. The preamble for claim is reproduced below with [i] and [ii] with identified possible structures:
A system comprising an apparatus [i] on a Digital Transaction Card (DTC), the DTC including [ii] a Digital Transaction Processing Unit (DTPU), the DTC operable in accordance with a standard command protocol, the apparatus comprising:
Claim 1 (bracketing added).
Given the language is in the preamble and given the language of “on” for “on a…DTC,” it is unclear whether the nonce word of “apparatus” is modified by sufficient structure under Prong (C) with the language of DTC and DTPU. See also Section II(B) below (continuing and discussing scope on the chip for DTC and DTPU).

Conclusion and Form Paragraphs
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Dependent claims are rejected accordingly as each depends on claims 1 or 17.

Claims 1 and 17’s Scope is Unclear for “DTC” and “DTPU”

Elements “DTC” and “DPTU” Ambiguously Require vel non a Chip and Cut in Opposite Directions
Claim 1 (with claim 17 reciting similar language) recites in the preamble:
A system comprising an apparatus [Spec. at Claims 3-6, 8, et seq. (originally filed; using “apparatus is [operable/adapted to perform function]”] on a Digital Transaction Card (DTC) [Spec. at 0010 (“cards, documents and other devices using a chip [are DTCs]”)], the DTC including a Digital Transaction Processing Unit (DTPU) [Spec. at 0012 “The integrated circuit chip may be referred to as a chip, smart chip, or smart card chip….DTPU typically include…[CPU]….DTPUs also typically include a secure memory….”], the DTC operable in accordance with a standard command protocol [Spec. at 0021 “DTPUs [not DTCs] operate using a set of standard commands….”], the apparatus comprising:
Id. (bracketing added).
For the card called the “DTC,” Spec. at 0010 possibly requires the use of “a chip” as mapped above. However, the digital transaction processing unit (DTPU), which is inside the DTC, appears to omit the requirement for a chip given the word “unit.” Further, Spec. at 0012 uses operation language use as “chip may be” and “typically include” a CPU and “typically include a secure memory.” Therefore, unclear BRI, it is unclear whether the DTPU is taken as a known structure as a “processor” or whether it is broader and taken as a “unit.”

Ambiguous Elements “DTC” and “DPTU” Further Complicate the 112(f) Analysis Under Section (I)
Jointly, as identified above, it was unclear under Prong (C) whether the structure of DTC and DTPU rebutted the 112(f). Therefore, the scope and content of DTPU and DTC further complicates the 112(f) analysis under Section (I) above.
Dependent claims are rejected accordingly as each depends on claims 1 or 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 3, 5-8, 10, 18-19, and 21-23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over XIE CN103268249A in view of FRIEDLANDER US10475026.

NOTES ON TRANSLATION
Examiner has tagged CN103268249A’s Machine Transaction (MT) from the EPO with “NPL”. The MT is referenced throughout the statement of rejection, except for the Figs. since the EPO MT does not have figures. Please refer to the FOR tag for non-translated Figs. Examiner is possibly able to obtain a hand-translation of the Figs. This translation may be entered at a later point in time.

REGARDING INDEPENDENT CLAIMS 1 AND 17

Element [a] is Wholly Taught by XIE Because XIE teaches the claimed “standard command protocol” since the Species teaches the Genus
[a] hardware operable with at least one application for executing one or more instructions from the standard command protocol; and 

Examiner notes that the language of “standard command protocol” is at a higher level of abstraction than Global Platform Standard (GP) which is the Species found in instant Claim 7. Accordingly, XIE teaches the Genus with the Species as follows: Fig. 5A Items 526 (GP manager) inside 529 (Secure Element); p. 32 “global platform manager 526 to install/download the application applet program”.

Elements [b] and [c] are Wholly Taught by XIE Because XIE Discloses “packages” (applets) which are used to Personalize (configured) a Mobile Device for Multiple Cardswherein the Cards are “MVCP” as claimed
[b] software operable to store one or more software packages, at least one of the one or more software packages representing a Modified Virtual Card Profile (MVCP),
[c] the apparatus operable with the MVCP to cause the DTC to adopt the personality associated with the MVCP,

For element [b] and reading in light of the Spec., the language of “packages” can be found in Spec. 0024 which discloses “packages as applets.” Taking elements [b] and [c] together, it can be appreciated that the packages (applets) are used to configured a digital card through a process called personalization (configuration) (i.e., “adopt the personality” as claimed), with personalization being a term found in the prior art.
Accordingly, XIE teaches applets on a device as follows: Fig. 1C Items 134 (applet) 136 (applet) running on top of Secure Element 132; p. 8 “program (applet)”, p. 10 “[]applet[]…is…responsible for installing and personalizing the application”, p. 16, 1st full para. (explaining the relationship between “installing applications” and the personalization of “the secure element”)). That is, the problem to be solved relates to need for there to be a plurality of cards on a single device. See XIE at p. 8 (“multiple contactless cards or Replace multiple contactless cards”). Further, the applets work in conjunction to perform the process of personalization (configuration), which is a term in the prior art and a term in the instant application. See XIE at p. 9 (taking personality as term of art and disclosing “the secure element needs to be personalized”), p. 16 (“secure elements…go[es] through a personalization”); see also p. 10 (“TSM…is…personalized”), p. 15 (explaining the location of the secure element in relation to the mobile device).

Elements [d] and [e] are Taught in Part by XIE and in Part by FRIEDLANDER

[d] wherein the apparatus is adapted to [d1] securely store keys and/or key pairs on the DTC and [d2 secure store keys and/or keypairs] outside of the DTPU for Issuer Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights in the DTPU, and
[e] wherein a stored key and/or a stored key pair [e1] provides access to the ISD and/or the SSD level security in the DTPU, [e2] such that the DTC is able to perform secured operations on the DTPU independently of an external third-party system.

Examiner is taking ISD and SSD as terms of art consistent with the prior art below of XIE. These are domains used to provision cryptographic keys on the card. Additionally, Examiner notes that the claimed “secured operations” is at a higher level of abstraction than operations found in claims 22 and 23 like “SET STATUS.”

XIE discloses Terms of Art of ISD and SSD along with the Keys to Perform the Claimed language of “secure operations” with XIE’s APDU

With respect to element [d1] and taught by XIE, the ISD may be installed on the secure element, which by definition is secure. See XIE at p. 18 (“derived ISD key set is…installed in the secure element”) (emphasis added). Working in conjunction with the ISD is the SSD. Teaching element [d2], the card may provision key sets from both domains as taught in XIE. See XIE at Fig. 2B Items 234 (showing ISD), 238 (showing SSD), 240 (same); p. 16 (explaining the ISD and SSD, which are terms of art, are associated with “key sets”), p. 23 (explaining Fig. 2B relates to “application configuration process”), p. 40 (explaining “key set” to be associated with ISD for SE issuer or SSD for a service provider).
With respect to element [e1], the terms of art ISD and SSD are mapped above. With respect to element [e2], after the application (applet) is installed, the card may utilize the APDU commands, wherein one of the commands is the SET STATUS. See XIE at Fig. 2E Item 272; p. 9 “application protocol protocol [sic] data unit command APDU”, p. 25 (using ADPU “SET STATUS” after installation of application). Therefore, the element of “secured operations” is taught as the Genus of “secured operations” is taught by the Species of “SET STATUS.”
Lastly, the language of “independently of an external third party system”2 is taught as it is almost a type of negative limitation. This element is understood in-whole against the rest of the elements as it relates to configuring the card as a single unit with applets on the card, apart from other devices. Relevant citations are: Fig. 2E Item 272; p. 9 “application protocol protocol [sic] data unit command APDU”, p. 25 (using ADPU “SET STATUS” after installation of application; compare p. 19 (installing and then configuring (personalizing) application).

While XIE is Deficient with respect to the Key Locations as claimed with “outside of the DPTU” and “in the DPTU”, FRIEDLANDER, which is in the same field of endeavor of Configurable/Virtual Cards, Remedies with Segregated Key Storage 

While XIE teaches the majority of the language, XIE is however silent on the key’s location with respect to the processor on the card which his represented by “outside” and “in” the DPTU in the claim. FRIEDLANDER, which is also directed towards card virtualization/configuration (Fig. 4 Item VIRTUAL CARD in dotted box), remedies with a security object which may be an encryption key. See FRIEDLANDER at Fig. 4 Item 426 in Virtual Card 402 (demarked by dotted line) and not in 404 Processor, Fig. 5 Item 514 in Processor 404, Fig. 7 Items 404 Processor and 714 in Processor; col. 13 ll. 20-23 (“security object [is]key[]”).
Specifically, FRIEDLANDER discloses that the security object (key) is not located in processor 404 but is rather in virtual memory which is secure. Therefore, the claimed language of “outside” is taught. FRIEDLANDER further disclose the key being used in the processor when the application is decrypted with the security object (key). Therefore “in” is taught.
With the most relevant paragraph, FRIEDLANDER col. 13 ll.  45-60 discloses:
Returning to FIG. 4, note that for purposes of clarity the memory 416 shown in FIG. 4 depicts only the protected application 414 as being contained within memory 416, is it understood that memory 416 (e.g., system memory) will also contain OS 410, security object 412, public key 424, and/or private key 246, as may be required for implementing the invention disclosed herein.
Note again that in FIG. 4 and/or FIG. 7, in one embodiment the protected application 414 and/or the protected unencrypted application 714 are unusable until they are inside of the processor 404, where they are converted into their usable form using the security object 412/712. This ensures that the creation/execution of the virtual card 402 cannot be performed without the use of the security object 412/712, which use must occur inside of (within) the processor 404.
Id. (emphasis added); see also Figs. 4 (showing separation between processor/memory) and 7 (same).

Given that the Secure Element 108 of XIE is analogous to the virtual memory 416 of FRIEDLANDER, it would have been obvious to one of ordinary skill in the art at the time of the filing date to take NFC devices (102/104) of XIE and integrate the memory-processor key management of FRIEDLANDER in order to increase security by ensuring execution is done by a processor when the keys are out of secure storage only when keys are used. See FRIEDLANDER at col. 13 ll. 50-67 (“[Operations] must occur inside of (within) the processor 404.”) (emphasis added). In simple terms, putting keys in a secure location (i.e., a secure box) increases security. Taking keys out of a box only when used increase security.

Remaining Claims
Regarding claim 2 XIE teaches:
a MVCP distribution infrastructure comprising at least one MVCP distribution device operable to provide at least one MVCP to the DTC (Fig. 1 Item 114 TSM; p. 9 (“TSM 114 for JAVA program (applet) in the secure element”), p. 10 (explaining that the “TSM 114…allow[s for] the configur[ation of] application[s].”)).

Regarding claim 3 XIE teaches:
wherein the apparatus is operable to store at least one script, the script when executed, operable with at least one of the one or more software packages (Fig. 1C Items 134 (applet) 136 (applet) running on top of Secure Element 132; p. 8 “program (applet)”, p. 10 “[]applet[]…is…responsible for installing and personalizing the application”, p. 16, 1st full para. (explaining the relationship between “installing applications” and the personalization of “the secure element”)) to cause the DTC to operate in accordance with at least one command from the standard command protocol (Fig. 5A Items 526 (GP manager) inside 529 (Secure Element); p. 30 “global platform manager 526 to install/download the application applet program”).

Regarding claims 5, 10, and 21 XIE teaches:
wherein the apparatus is adapted to store a plurality of MVCPs (p. 8 “multiple contactless cards or Replace multiple contactless cards” and “payment services”, p. 15 “e-purse to make purchase payments”).

Regarding claim 6 XIE teaches:
wherein the apparatus is operable to store at least one script, the script when executed, operable with at least one of the one or more software packages (Fig. 1C Items 134 (applet) 136 (applet) running on top of Secure Element 132; p. 8 “program (applet)”, p. 10 “[]applet[]…is…responsible for installing and personalizing the application”, p. 16, 1st full para. (explaining the relationship between “installing applications” and the personalization of “the secure element”))  to cause the DTC to operate in accordance with at least one command from the standard command protocol (Fig. 5A Items 526 (GP manager) inside 529 (Secure Element); p. 32 “global platform manager 526 to install/download the application applet program”), wherein the apparatus is adapted to securely store keys and/or key pairs for Issuer Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights (Fig. 2B Items 234 (showing ISD), 238 (showing SSD), 240 (same); p. 16 (explaining the ISD and SSD, which are terms of art, are associated with “key sets”), p. 23 (explaining Fig. 2B relates to “application configuration process”), p. 40 (explaining “key set” to be associated with ISD for SE issuer or SSD for a service provider)), wherein the apparatus is adapted to store a plurality of MVCPs, and (p. 8 “multiple contactless cards or Replace multiple contactless cards” and “payment services”, p. 15 “e-purse to make purchase payments”)
wherein, using any one or more of keys, key pairs and at least one script to operate at least one command from the standard command protocol, a selected MVCP is rendered operable for digital transactions using the DTC, and one or more non-selected MVCPs are rendered inoperable for digital transactions using the DTC (p. 8 “multiple contactless cards or Replace multiple contactless cards” and “payment services”, p. 15 “e-purse to make purchase payments”).

Regarding claims 7 and 18 XIE teaches:
wherein the standard command protocol is the Global Platform Standard (GPS) (Fig. 5A Items 526 (GP manager) inside 529 (Secure Element); p. 32 “global platform manager 526 to install/download the application applet program”).

Regarding claims 8 and 19 XIE teaches:
wherein the apparatus further includes a secure element for securely storing any one or more of keys, key pairs and at least one script (p. 43 “key set…and store it in the secure element”).

Regarding claims 22 and 23 XIE teaches:
wherein the secured operations include any one or more of: SELECT SSD, INITIALIZE UPDATE, EXTERNAL AUTIIENTICATE, SET STATUS (APPLICATION LOCKED), SET STATUS (APPLICATION UNLOCKED), SELECT PPSE, UPDATE FCI (FCI CONTENT with AID), SELECT PSE, and UPDATE FCI PAYMENT DIRECTORY (AID) (p. 25 “APDUs (such as SET STATUS)”).

Claims 9 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over XIE- FRIEDLANDER in view of BOIVIE US10740746.
Regarding claims 9 and 20 XIE teaches the DTC as XIE teaches a configurable card. See XIE at (Fig. 1C Items 134 (applet) 136 (applet) running on top of Secure Element 132; p. 8 “program (applet)”, p. 10 “[]applet[]…is…responsible for installing and personalizing the application”, p. 16, 1st full para. (explaining the relationship between “installing applications” and the personalization of “the secure element”)) representing a Modified Virtual Card Profile (MVCP) (p. 8 “multiple contactless cards or Replace multiple contactless cards) 
Neither XIE nor FRIEDLANDER teach a proxy. BOIVIE teaches a proxy as follows:
further comprising a Data Assistance Device (DAD) wherein the DTC is operable to receive data from a Data Assistance Device (DAD) the DAD, the DAD including (Fig. 1 Item 170, Fig. 2 Item 170):
a DAD user interface; (Fig. 5 Item 528)
a DAD processor; and (Fig. 5 Item 500)
a DAD transceiver, (Fig. 5 Items 520, 530)
in which:
the DAD is operable to receive data from an external third party, (Fig. 2A Item 110) the DTC and DAD are enabled to transfer data from the DAD to the DTC (Fig. 2A Items 260 “proxy”); and the transfer of data from the DAD to the DTC is effected by the DAD processor and the DTC external processor and respective transceivers.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify XIE-FRIEDLANDER with the proxy watch of BOVIE in order for users to keep their phone in their pocket for convenience and use a watch. See BOVIE at col. 1 ll. 20-32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             

	


    
        
            
        
            
    

    
        1 Examiner notes the conjunctive “and” with plain meaning is applying parallelism to the claim construction.
        2 Examiner notes the language does not have ipsis verbis support in the specification (i.e., antecedent basis in the Spec.). As such, this may rise to a level of an objection, wherein objections may be held in abeyance.